Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 26(d)(4): Overloan Lapse Protection Rider ADJUSTABLE TERM INSURANCE RIDER This rider is a part of your policy if it is shown in your Schedule, and all provisions of your policy apply to this rider except where inconsistent with this rider. This rider does not participate in our surplus earnings and it has no loan value. The Insured under this rider is listed in your Schedule. The rider effective date is the policy date or, if added later, the monthly processing date on or next following the date your application for this rider is approved by us. The owner of your policy is the owner of this rider. THE DEATH BENEFIT . Subject to this riders terms, we will pay to the beneficiary the amount of this term death benefit in force on the date of the insureds death. The amount of this term death benefit is the difference between the total death benefit and the base death benefit provided by your policy. Total death benefit depends on which death benefit option is in effect. Death Benefit Option 1: If Option 1 is in effect, the total death benefit is the greater of: a. The target death benefit; or b. The account value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the Death Benefit Factors described in your Schedule. Death Benefit Option 2: If Option 2 is in effect, the total death benefit is the greater of: a. The target death benefit plus the account value; or b. The account value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the Death Benefit Factors described in your Schedule. Death Benefit Option 3: If Option 3 is in effect, the total death benefit is the greater of: a. The target death benefit plus premiums received less partial withdrawals and partial withdrawal service fees and, if provided by your policy, accumulated at the interest rate specified by you.; or b. The account value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the Death Benefit Factors described in your Schedule. For Option 3, if provided by your policy, you may specify an interest rate that is less than or equal to the interest rate currently credited by us to your account value. You may only change your specified interest rate, in writing, once a year, to be effective on the next policy anniversary. In no event will this term death benefit be less than zero while your policy is in force. It is also not increased or decreased by policy loan activity. In your application for this rider you may request a pattern of an increasing or decreasing target death benefit, but the actual target death benefit is subject to our approval. The target death benefit is shown in your Schedule. It may be a constant amount or it may change at the beginning of a policy year. The target death benefit may be reduced if there is a partial withdrawal. If a partial withdrawal reduces the stated death benefit, the target death benefit for the current policy year and all future policy years will be reduced by an amount equal to the reduction in the stated death benefit. We will send you confirmation of the effect of the partial withdrawal if there is a change to the target death benefit. See your policy for details. DEATH BENEFIT OPTION CHANGES. After the effective date of any change to the death benefit option, the target death benefit for the current policy year and all future policy years will be changed according to the following table: XXXX-09/07 XXXXXXXXXXXX 1 OPTION CHANGE FROM TO TARGET DEATH BENEFIT FOLLOWING THE CHANGE EQUALS: Option 1 Option 2 Target death benefit prior to such change minus your account value as of the effective date of the change. Option 2 Option 1 Target death benefit prior to such change plus your account value as of the effective date of the change. Option 3 Option 1 Target death benefit prior to such change plus the sum of all the premiums received minus all partial withdrawals and partial withdrawal service fees taken prior to the effective date of the change and, if provided by your policy, accumulated at the interest rate specified by you. Any requested decreases in the stated death benefit in your policy will eliminate any future scheduled increases in the target death benefit. We may choose not to eliminate these increases upon submission of evidence satisfactory to us that the insured is still insurable according to our normal rules of underwriting for the applicable premium class for this rider. MONTHLY ADMINISTRATIVE EXPENSE CHARGE. A monthly administrative charge for this rider is added to your policys monthly expense charges as of each monthly processing date until this rider terminates. The charge is calculated as a rate per thousand times the excess of the target death benefit over the stated death benefit. The guaranteed maximum monthly administrative expense charge is shown in your Schedule. COST OF INSURANCE. The monthly cost of insurance for this rider is added to your policys monthly deduction as of each monthly processing date until this rider terminates. The cost of insurance rates will be determined by us from time to time and may differ from the cost of insurance rates applicable to your policys coverage segments. They will be based on the age, gender and premium classes of the insured as of the effective date of the rider, as well as the duration since the rider effective date. The cost of insurance for this rider is calculated as the monthly cost of insurance rate for this rider multiplied by the death benefit (in thousands) for this rider. The guaranteed maximum cost of insurance rates per $1,000 of rider benefit are shown in your Schedule. INCONTESTABILITY . After this rider has been in force while the insured is alive for 2 years from this rider effective date, we will not contest the statements in your rider application. After this rider has been in force while the insured is alive for 2 years from the effective date of any application for increase in the amount of insurance under this rider, we will not contest the statements in your increase application. After this rider has been in force while the insured is alive for 2 years from the effective date of any reinstatement of this rider, we will not contest the statements in your reinstatement application. XXXX-09/07 XXXXXXXXXXXX 2 SUICIDE EXCLUSION . If your policy terminates for suicide, this rider will then terminate without value. If the insured commits suicide, while sane or insane, within 2 years of the rider effective date, and your policy is not terminated due to this suicide, we will make a limited payment to the beneficiary. We will pay in one sum the amount of the cost of insurance and any applicable monthly expense charges for this rider which were deducted from your account value. Coverage under this rider will then terminate. If the insured commits suicide, while sane or insane, within 2 years of the effective date of an increase in this rider and your policy is not terminated due to this suicide, we will make a limited payment to the beneficiary for the increase. We will pay in one sum the amount of the cost of insurance and any applicable monthly expense charges for this rider associated with the increase that were deducted from your account value.
